Citation Nr: 1526471	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right shoulder acromioclavicular separation (a right shoulder disability)

2.  Entitlement to a rating in excess of 30 percent for Hill-Sachs deformity of the left humeral head with partial tear of rotator cuff and associated degenerative changes (a left shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to August 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for a right shoulder disability, rated 10 percent, effective January 30, 2009, and continued a 30 percent rating for a left shoulder disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent VA treatment records appear to be outstanding.  The record shows the Veteran receives regular treatment from VA providers, specifically at the West Palm Beach VA Medical Center (MC).  The most recent records of such treatment in the record are dated in July 2010.  As roughly five years of records that may contain pertinent information and are constructively of record appear to be outstanding, development to secure such evidence for the record is necessary.

Furthermore, the most recent VA examination in conjunction with the claims on appeal was conducted in July 2009.  The Veteran and his representative have repeatedly alleged since that the July 2009 examination was inadequate as it only considered his passive range of motion and did not address the effect functional effect of subjective factors as weakness, pain, decreased motion after repetitive use, and weight and resistance bearing.  A review of the examination report found that, that while the examination assessed ranges of motion after repetitive use, it did not address whether there are additional functional limitations due to further subjective factors.  In light of the allegation that there is more severe functional impairment and given the length of the intervening period since the Veteran was last examined  a contemporaneous examination to assess the shoulder disabilities is needed.
Finally, on July 2009 VA examination, the Veteran reported that he has been unemployed since 2004 due to his service connected disabilities, which make it difficult for him to function at work.  Therefore, the issue of entitlement to a TDIU rating is raised in the context of the increased rating claims (and must be developed and addressed).  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the complete copies of updated clinical records of all VA evaluations and treatment the Veteran has received for his right and left shoulder disabilities, specifically including all treatment at the West Palm Beach VAMC since July 2010.

2. The AOJ should then arrange for the Veteran to be examined by an orthopedist /orthopedic surgeon to determine the current severity of his right and left shoulder disabilities.  The entire record must be reviewed in conjunction with the examination and any tests or studies deemed necessary must be completed.  The studies must specifically include ranges of active and passive ranges of motion, with notation of all further limitations resulting on use or during exacerbations due to such factors as pain, weakness, fatigue, etc.   The examiner must describe all findings in detail.  The examiner should also comment on the impact the shoulder disabilities would be expected to have on occupational functioning, i.e., opine on the types of employment that may be precluded by the effects of the right and left shoulder disabilities, and the types of employment that would remain feasible despite the disabilities.  

The examiner must include rationale for all opinions.

3. The AOJ should then send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 with respect to entitlement to a TDIU rating (in the context of the claims for increased ratings for right and left shoulder disabilities).  He should be asked to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact the Veteran's former employers for additional information regarding his employment.  If he submits an application for TDIU, the AOJ should arrange for all further development indicated, and adjudicate such claim.   If it is denied, the AOJ should advise him of the determination, of his right to appeal it.  If he files a notice of disagreement and perfects the appeal in the matter after a statement of the case (SOC) is issue that matter should be returned to the Board. 

4. The AOJ should review the record and readjudicate the claims, (to encompass the matter of entitlement to a TDIU rating in the context of the increased rating claims).  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

